Citation Nr: 1449176	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial evaluations for chronic bilateral eye ocular toxoplasmosis residuals, rated as 30 percent disabling from April 28, 1997 to September 28, 2011, and as 50 percent disabling from September 29, 2011.

2.  Entitlement to an effective date earlier than April 28, 1997 for the grant of service connection for chronic bilateral eye ocular toxoplasmosis residuals.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to August 12, 1988.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1960.

The Board observes that the Veteran's date of birth is June 28, 1939.  As he is now 75 years of age, he is eligible for his appeal to be advanced on the docket based on advanced age.  See 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter came before the Board of Veterans' Appeals (Board) from a February 1986 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg, Florida RO.

The Board observes that a TDIU was initially denied in a February 1986 rating decision; a statement of the case was issued in October 2002, and the Veteran perfected his appeal.  The TDIU claim was denied by the Board in March 2006.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2008 memorandum decision, the Court vacated and remanded the matter for additional consideration by the Board. 

The issue of a TDIU was remanded by the Board in July 2011.  In a November 2011 rating decision, the RO granted the benefit, effective September 17, 2005.  In March 2012, the Board remanded the issue of entitlement to a TDIU prior to September 17, 2005 for additional development.  In a May 2012 rating decision, the RO granted a TDIU for the period from August 12, 1988 through January 15, 2000.  In September 2012 the Board remanded the issue of a TDIU for the remaining periods, specifying that consideration was for the period prior to August 12, 1988 and for the period from January 15, 2000 to September 16, 2005.  In a May 2013 decision, the Board denied a TDIU for the period from January 15, 2000 to September 16, 2005.

The Board granted service connection for a right and left eye disability by way of a July 2011 decision.  The Board noted therein that the issue of entitlement to an increased evaluation for the lumbar spine degenerative disc disease had been remanded by the Board in January 2008 and that the issue remained in remand status at the RO.  By way of a rating decision that was issued on December 19, 2011, the RO implemented the Board's decision and assigned initial evaluations for chronic bilateral eye ocular toxoplasmosis residuals of 30 percent from July 25, 1997 to September 28, 2011, and 50 percent from September 29, 2011.  The Veteran's attorney submitted a notice of disagreement with respect to the assigned ratings and the effective date of service connection in December 2012.  In that rating decision, the RO also increased the rating for the lumbar spine disorder to 60 percent effective August 12, 1988.  A supplemental statement of the case was issued in November 2011 and the case was returned to the Board.  Pursuant to a March 2012 decision, the Board denied a rating in excess of 60 percent from August 12, 1988.  In the notice of disagreement, which was postmarked December 19, 2012, the attorney disagreed with the rating and the effective date.  While the notice of disagreement is recognized with respect to the effective date issue, the Board determined that a disability rating in excess of 60 percent, from August 12, 1988, was not warranted.  The Board decision therefore subsumed the rating decision with respect to the assigned rating and the rating decision cannot be the subject of an appeal in that respect. 

The Board's May 2013 decision remanded the issues of entitlement to higher initial evaluations for the Veteran's bilateral eye disability, an earlier effective date for the grant of service connection for the eye disability, and an earlier effective date for the grant of a 60 percent evaluation for the Veteran's low back disability.  As noted by the Board, these issues had been the subjects of a November 2011 rating decision, and a notice of disagreement had been received in December 2012.  A statement of the case was issued in September 2013, and the Veteran's attorney submitted a substantive appeal in November 2013 with respect to the issues pertaining to increased ratings for the bilateral eye disability and an earlier effective date for the grant of service connection for the eye disability.  As such, these issues are in appellate status. 

The attorney also stated in the November 2013 substantive appeal that the issue pertaining to an earlier effective date for the grant of a 60 percent evaluation for the lumbar degenerative disc disease was being withdrawn.  However, the attorney also checked Box 9A which states "I WANT TO APPEAL ALL OF THE ISSUES LISTED ON THE STATEMENT OF THE CASE AND ANY SUPPLEMENTAL STATEMETNS OF THE CASE THAT MY LOCAL VA OFFICE SENT TO ME."  The Board sought clarification from the representative via correspondence.  The Board requested that the attorney inform the Board if it was not her intent to withdraw the issue of entitlement to an effective date prior to August 12, 1988, for the increased evaluation to 60 percent for lumbar degenerative disc disease.  She responded in September 2014 and indicated that the issue of a higher schedular rating is not before the Board.  Accordingly, the notice of disagreement as to that issue was withdrawn at the RO and is not before the Board on appeal.  See 38 C.F.R. § 20.204.    

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the file or evidence that is otherwise not pertinent to the current claims.

The issues of entitlement to higher initial evaluations for chronic bilateral eye ocular toxoplasmosis residuals and a TDIU prior to August 12, 1988 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for eye disease on April 6, 1973; in a June 1973 rating decision, the RO denied service connection for chorioretinitis of the right eye; the Veteran did not appeal.

2.  In February 1991, the RO declined to reopen the Veteran's claim of entitlement to service connection for a right eye condition.

3.  On April 28, 1997, the Veteran submitted a petition to reopen his claim of entitlement to service connection for an eye condition; ultimately, the Board granted service connection for chronic bilateral eye ocular toxoplasmosis residuals in July 2011.

4.  A claim of entitlement to service connection for left eye disease has been pending since the Veteran's original April 1973 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 28, 1997 for the grant of service connection for right eye ocular toxoplasmosis residuals have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

2.  The criteria for an effective date of April 6, 1973 for the grant of service connection for left eye ocular toxoplasmosis residuals have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for Grant of Service Connection for Eye Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Once a claim for service connection has been substantiated, the filing of a notice of disagreement with a downstream element does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Neither the Veteran nor his attorney has identified any additional evidence which might support the Veteran's claim for earlier effective dates.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b) (1) (West 2002).

 The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought. Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

 Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not rose by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A review of the record indicates that the Veteran submitted his initial claim for eye disease on April 6, 1973.  The RO addressed only the right eye, denying service connection for chorioretinitis.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.

In August 1990, the Veteran submitted a petition to reopen the previously denied claim.  The RO issued a rating decision in February 1991, indicating that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a right eye condition.  The Veteran did not appeal or submit new and material evidence within one year of the rating decision.

On April 28, 1997, the Veteran again attempted to reopen his claim.  In an August 1997 rating decision, the RO declined to reopen the claim.  The Veteran appealed.  In June 2000, the Board remanded the appeal.  It noted that service connection for a left eye disability had been raised by the Veteran during an August 1998 hearing.  

In a September 2003 rating decision, the Board reopened the claim of entitlement to service connection for the claimed right eye disability.  That issue, as well as the issue of entitlement to service connection for the left eye, was remanded for development of the record.  

Ultimately, the Board granted service connection for chronic bilateral eye ocular toxoplasmosis residuals in a July 2011 decision.  The RO carried out that grant in a November 2011 rating decision, assigning an effective date of July 25, 1997, the date of receipt of the Veteran's petition to reopen.  In a September 2013 rating decision, the RO determined that there was clear and unmistakable error in the assignment of the July 1997 effective date, and assigned a new effective date of April 28, 1997.

With respect to the effective date for the grant of service connection for the right eye, the Board notes that the most recent final denial dates to February 1991.  The record does not reflect that he had any contact with VA that would evidence a claim, formal or informal, prior to his April 1997 petition to reopen the claim.  The pertinent and undisputed facts in this case are that the Veteran submitted a new claim of entitlement to service connection for an eye condition on April 28, 1997, and that service connection was ultimately granted by the Board in July 2011.  Subsequent to the RO's February 1991 decision declining to reopen the claim for service connection, there are no documents or communications that might be construed as a claim, informal claim, or an intent to file a claim of entitlement to service connection for a right eye condition.  Thus, under the law, the earliest effective date and appropriate effective date for the grant of service connection for the Veteran's right eye condition is April 28, 1997, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for an eye condition.

Regarding the left eye, the Board has determined, based on careful review of the record, and consideration of the arguments presented by the Veteran's attorney, that a claim of entitlement to service connection for a left eye condition has been pending since the Veteran's original claim, received by VA on April 6, 1973.  There is no indication that a claim for the left eye was adjudicated at any time prior to the issue being raised during the Veteran's August 1998 hearing.  Thus, an effective date of April 6, 1973 is warranted for the grant of service connection for the left eye ocular toxoplasmosis residuals.  An earlier effective date than April 6, 1973 is not warranted as the record does not show that a claim was filed prior to that date.


ORDER

Entitlement to an effective date earlier than April 28, 1997 for the grant of service connection for right eye chronic eye ocular toxoplasmosis residuals is denied.

Entitlement to an effective date of April 6, 1973 for the grant of service connection for left eye chronic eye ocular toxoplasmosis residuals is granted.


REMAND

The Veteran seeks higher initial evaluations for his bilateral eye disability.  In light of the Board's grant of an effective date of April 6, 1973 for the grant of service connection for the left eye, the Board concludes that the issue must be remanded so that the AOJ may effectuate this grant and evaluate the disability over the course of this period in the first instance.  The Board notes that further development of evidence concerning the severity of the Veteran's eye disability may provide evidence regarding the right eye.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

The Board additionally notes that further development regarding the evaluation of the Veteran's eye disability may also provide evidence in support of his claim for a TDIU for the period prior to August 12, 1988.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and assign appropriate evaluations to the Veteran's left eye chronic eye ocular toxoplasmosis residuals for the period beginning April 6, 1973.  If additional development is deemed necessary, such should be accomplished.

2.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


